            Case 2:18-cv-01754-JHE Document 34 Filed 06/17/20 Page 1 of 1                              FILED
                                                                                              2020 Jun-17 AM 08:57
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 TERRY PAGE, et al.,                             )
                                                 )
           Plaintiffs,                           )
                                                 )
 v.                                              )    Case No.: 2:18-cv-01754-JHE
                                                 )
 BOATRIGHT COMPANY, INC.,                        )
                                                 )
           Defendant.                            )
                                                 )

                                        FINAL ORDER1

       In accordance with the Memorandum Opinion entered contemporaneously herewith, the

parties’ motion for settlement approval (doc. 32) is GRANTED, and the settlement is

APPROVED. Premised on the agreed-upon settlement, this matter is DISMISSED WITH

PREJUDICE, and costs are taxed as paid, except as otherwise set forth in the settlement

agreement. The court retains jurisdiction to enforce the terms of the settlement agreement.

       DONE this 17th day of June, 2020.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment.
